IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NOS. PD-0622-09, PD-0623-09, PD-0624-09,
PD-0625-09 & PD-0626-09



MARIO RICO MARTINEZ, Appellant
                  

v.

THE STATE OF TEXAS



ON STATE’S PETITION FOR DISCRETIONARY REVIEW
FROM THE SECOND COURT OF APPEALS
WICHITA COUNTY



                        Per curiam.  Keasler, and Hervey, JJ., dissent.

O R D E R 

           The petition for discretionary review violates Rule of Appellate Procedure 68.4(i) and
68.5 because it does not contain a complete copy of the opinion of the court of appeals and
the petition exceeds fifteen pages.
           The petition is struck.  See Rule of Appellate Procedure 68.6.
           The petitioner may redraw the petition.  The redrawn petition and copies must be filed
in the Court of Criminal Appeals within thirty days after the date of this order.
Filed: September 30, 2009
Do Not Publish